                                                                            ------·~~:----.
                                                                                  lJ.S. lllSTIUCT cou1rr
                                                                              NORTI llillN lllSTR ICT OF TEXAS

                     IN THE UNITED STATES DISTRICT COURT
                                                                                            FJLED
                                                                                    r---~~---~

                          NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION                                       DEC 2 b 2018
WILLIAM PAUL BURCH,                               §
                                                                                 CLERK, U.S. DISTRICT COURT
                                                  §
              Plaintiff,                          §                                 By·--;;::::=---
                                                                                            Deruiy
                                                  §
vs.                                               §    NO. 4:18-CV-939-A
                                                  §
FORD MOTOR CREDIT COMPANY, LLC,                   §
                                                  §
             Defendant.                           §


                           MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of defendant, Ford

Motor Credit Company, LLC, to dismiss. The court, having

considered the motion, the record, and applicable authorities,

finds that the motion should be granted.

                                                 I.

                                          Background

      On October 30, 2018, plaintiff filed his original petition

in the County Court at Law No. 1 of Tarrant County, Texas. Doc.'

1, Ex. 3-2. On November 21, 2018, defendant filed its notice of

removal, bringing the action before this court. Doc. 1.

      On November 27, 2018, defendant filed its motion to dismiss,

brief, and appendix in support. Docs. 6-8. On December 3, 2018,

plaintiff filed a motion to amend, doc. 10, and a motion to

remand, Doc. 9. By order signed December 13, 2018, the court

granted the motion to amend, directed the clerk to file the


      'The "Doc.   " reference is to the number of the item on the docket in this action.
amended complaint that had been lodged with the court, and denied

the motion to remand. Doc. 12. The order noted that the motion to

dismiss did not become moot by the filing of the amended

complaint and directed that the motion to dismiss be construed as

being directed to the amended complaint. Id. The order further

directed that the motion would be considered when it became ripe.

Id. Rather than respond to the motion to dismiss, on December 18,

2018, plaintiff filed a second motion to remand. Doc. 14. And, on

December 21, 2018, plaintiff filed a second motion to amend his

complaint.' Doc. 16.

        In his amended complaint filed December 13, 2018, 3 plaintiff

makes a number of disjointed allegations regarding a 2017 F150

XLT Ford truck (the "truck") that he purchased. Doc. 13, , 3. He

alleges: His bankruptcy case was converted from a Chapter 11 to a

Chapter 7 proceeding in January 2018. Id. , 8. On May 25, 2018,

defendant filed a motion for relief from stay in plaintiff's

bankruptcy proceeding. Id. , 12. At a hearing on the motion on

June 14, 2018, the bankruptcy judge pointed out that the

bankruptcy had been discharged the previous day and that there




        2
         As best the cowt can tell, the purpose of the motion was to correct the caption used by plaintiff.
No purpose would be served by allowing the second amended complaint to be filed. Accordingly, the
comt is denying the motion.

        3
         The amended complaint is titled "Plaintiffs Amended Petition and Request for Jury Trial." Doc.
13. The document refers to exhibits, none of which are attached.

                                                     2
was no need for the motion. Id. , 13. Plaintiff had been told by

defendant that they, apparently plaintiff and defendant, could

move forward with a new contract the following Monday. Id. , 14.

On the Sunday night before the Monday, defendant repossessed the

truck. Id. ,   15. Plaintiff was told that nothing more could be

done. Id. , 16.

     Plaintiff sues for breach of contract. Doc. 13, , , 17-20. He

seeks to recover "cost of court beginning December 2008 through

to date as related to [the truck]"; attorney's fees;   "past and

future physical pain and mental anguish, past and future severe

psychological pain and suffering, past and future emotional

distress, and past and future medical expenses"; compensation for

"loss of self-esteem, loss of trust, depression,   in all

reasonable probability, his social and professional adjustment in

the past has been affected and, probably, his future social

professional life will be adversely impacted as well"; lost

income in the past and diminished wage-earning capacity in the

future; and other relief at law and in equity.   Id. , 22. He also

refers to "gross negligence punitive damages" and compensatory

damages. Id. , , 23, 24.

                                II.

                       Grounds of the Motion




                                 3
     Defendant urges that plaintiff's amended complaint should be

dismissed for three independent reasons. First, plaintiff has

pleaded that he did not perform his obligations under the

contract with defendant. Second, plaintiff did not plead any

facts to show a breach by defendant. And,    third, plaintiff's

damages are speculative and inapplicable in a breach of contract

action. Doc. 7 at 1. In addition, defendant points out that, to

the extent plaintiff might be seeking to attack a bankruptcy

court order, such an attack would be barred by res iudicata.

                                 III.

                    Applicable Legal Principles

     Rule 8 (a) (2) of the Federal Rules of Civil Procedure

provides, in a general way, the applicable standard of pleading.

It requires that a complaint contain "a short and plain statement

of the claim showing that the pleader is entitled to relief,"

Fed. R. Civ. P. 8(a) (2),   "in order to give the defendant fair

notice of what the claim is and the grounds upon which it rests,"

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)    (internal

quotation marks and ellipsis omitted). Although a complaint need

not contain detailed factual allegations, the "showing"

contemplated by Rule 8 requires the plaintiff to do more than

simply allege legal conclusions or recite the elements of a cause

of action. Twombly, 550 U.S. at 555 & n.3. Thus, while a court


                                  4
must accept all of the factual allegations in the complaint as

true, it need not credit bare legal conclusions that are

unsupported by any factual underpinnings. See Ashcroft v. Igbal,

556 U.S. 662, 679        (2009)   (''While legal conclusions can provide

the framework of a complaint, they must be supported by factual

allegations.")

     Moreover, to survive a motion to dismiss for failure to

state a claim, the facts pleaded must allow the court to infer

that the plaintiff's right to relief is plausible. Igbal, 556

U.S. at 678. To allege a plausible right to relief, the facts

pleaded must suggest liability; allegations that are merely

consistent with unlawful conduct are insufficient. Id. In other

words, where the facts pleaded do no more than permit the court

to infer the possibility of misconduct, the complaint has not

shown that the pleader is entitled to relief. Id. at 679.

"Determining whether a complaint states a plausible claim for

relief .            [is] a context-specific task that requires the

reviewing court to draw on its judicial experience and common

sense.   11
              Id.

     In considering a motion to dismiss for failure to state a

claim, the court may consider documents attached to the motion if

they are referred to in the plaintiff's complaint and are central

to the plaintiff's claims. Scanlan v. Tex. A&M Univ., 343 F.3d


                                        5
533, 536         (5th Cir. 2003). The court may also refer to matters of

public record. Davis v. Bayless, 70 F.3d 367, 372 n.3                                      (5th Cir.

1995); Cinel v. Connick, 15 F.3d 1338, 1343 n.6                                  (5th Cir. 1994)

This includes taking notice of pending judicial proceedings.

Patterson v. Mobil Oil Coro., 335 F.3d 476, 481 n.1 (5th Cir.

2003). And, it includes taking notice of governmental websites.

Kitty Hawk Aircargo, Inc. v. Chao, 418 F.3d 453, 457                                     (5th Cir.

2005); Coleman v. Dretke, 409 F.3d 665, 667                               (5th Cir. 2005).

        Dismissal under Rule 12 (b) (6) on res iudicata grounds is

appropriate when the elements of res judicata are apparent on the

face of the pleadings. Dean v. Mississippi Bd. of Bar Admissions,

394 F. App'X 172, 175 (5th Cir. 2010)

                                                   IV.

                                               Analysis

        The court takes judicial notice of the proceedings in Case

No. 12-46959 4 in the United States Bankruptcy Court for the

Northern District of Texas, Fort Worth Division (the "bankruptcy

case"). The bankruptcy case record reflects that on December 28,

2012, plaintiff filed his Chapter 13 voluntary petition. Bankr.

Doc. 5 1. By order signed December 23, 2013, the bankruptcy case


       4
         The bankruptcy case has had different suffixes depending upon the nature of the proceeding and
the judge to whom it was assigned.
       5
           The "Bankr. Doc.   "reference is to the number of the item on the docket in the bankruptcy
                                                                                             (continued ... )

                                                     6
was converted to a Chapter 11 proceeding. Bankr. Doc. 100. By

order signed January 29, 2018, the case was converted to a

Chapter 7 proceeding. Bankr. Doc. 354. On May 22, 2018, defendant

filed in the bankruptcy case a motion for relief from the

automatic stay or, in the alternative, request for adequate

protection. Bankr. Doc. 462. On June 14, 2018, the bankruptcy

court heard the motion and ruled that the automatic stay had

terminated by operation of law as to the truck and that defendant

could repossess and sell the truck without further order. Bankr.

Doc. 478.

        As a matter of law, based on the proceedings in the

bankruptcy court, defendant had the right to repossess the truck.

Any attack on the bankruptcy court's order should have been made

in the bankruptcy case. The doctrine of res judicata prevents

plaintiff from raising any claim or defense that was or could

have been raised in the bankruptcy case. United States v.

Shanbaum, 10 F.3d 305, 310 (5th Cir. 1994). Accordingly, his

claims arising out of the repossession of the truck are barred.

        Even if res judicata did not apply, plaintiff has admitted

in his amended complaint that he did not make payments as

required under the contract with defendant. Doc. 13, , , 9,   12.



        5
            ( ••• continued)
case.

                                   7
Accordingly, he could not pursue a breach of contract claim. See

Mullins v. TestAmerica, Inc., 564 F.3d 386, 418 (5th Cir. 2009);

Marsh v. JPMorgan Chase Bank, N.A., 888 F. Supp. 2d 805, 815

(W.D. Tex. 2012) . The court additionally notes that plaintiff has

not pleaded any facts to show a breach by defendant.

     Plaintiff's second motion for remand is wholly frivolous. As

best the court can tell, he is urging that complete diversity

does not exist because a corporation, like defendant, is not a

citizen. The arguments with regard to amount in controversy and

venue do not make any sense. The court has jurisdiction of this

action.

                                  v.

                                 Order

     The court ORDERS that plaintiff's second motion to remand

be, and is hereby, denied.

     The court further ORDERS that plaintiff's second motion to

amend be, and is hereby, denied.

     The court further ORDERS that defendant's motion to dismiss

be, and is hereby, granted, and plaintiff's claims be, and are

hereby, dismissed as barred by   =r~e~s~~===;;o


     SIGNED December 26, 2018.




                                   8
